Case 4:21-cv-00450-JM Document 10 Filed 06/08/21 Page 1of5

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
CENTRAL DIVISION

DYLAN BRANDT, by and through his mother, Joanna PLAINTIFFS
Brandt; JOANNA BRANDT; SABRINA JENN EN, by and

through her parents, Lacey and Aaron J ennen; LACEY JENNEN;

AARON JENNEN; BROOKE DENNIS, by and through her

parents, Amanda and Shayne Dennis; AMANDA DENNIS;

SHAYNE DENNIS; PARKER SAXTON , by and through his

father, DONNIE SAXTON; DONNIE SAXTON ;

MICHELE HUTCHISON, on behalf of herself and her patients;

and KATHRYN STAMBOUGH, on behalf of herself and her patients

v. Case No. 4:21CV450-JM

LESLIE RUTLEDGE, in her official capacity as the Arkansas DEFENDANTS
Attorney General; AMY E. EMBRY, in her official capacity

as the Executive Director of The Arkansas State Medical Board;

and SYLVIA D. SIMON, ROBERT BREVING JR., VERYL D.

HODGES, JOHN H. SCRIBNER, ELIZABETH ANDERSON,

RHYS L. BRANMAN, EDWARD “WARD” GARDNER,

RODNEY GRIFFIN, BETTY GUHMAN, BRIAN T. HYATT,

TIMOTHY C. PADEN, DON R. PHILIPS, WILLIAM L.

RUTLEDGE, and DAVID L. STAGGS, in their official capacity
as members of the Arkansas State Medical Board

AFFIDAVIT OF SERVICE

COMES the Affiant, having been duly sworn under oath, and states:

1, My name is Beth Echols, and I am the attorney for the Plaintiffs in the above-styled
matter.

2. On May 25, 2021, I filed the Complaint against Defendants in this action.

3. On May 25, 2021, Holly Dickson e-mailed a true and correct copy of the Complaint
and Summons to Separate Defendant Leslie Rutledge’s attorney, Nicholas Brunni, and copied me

on said email.
Case 4:21-cv-00450-JM Document 10 Filed 06/08/21 Page 2 of 5

4, On May 26, 2021, Separate Defendant Leslie Rutledge’s attorney received and

accepted service of the Summons and Complaint, as evidenced by e-mail attached hereto as Exhibit

 

A.
Further Affiant sayeth not.
Respectfully submitted,
Seta. ae
Beth Echols, Ark. Bar No. 2002203
COUNTY OF i_)

)ss.
STATE OF ARKANSAS __) ©

SUBSCRIBED AND SWORN to before me, a Notary Public, this gtk. day of

Dune _, 2021. )

 

 

 

 

 

C4”
My Commissioner Expires SONJA WALKER
Notary Publie-Arkansas
(,/ / PulaskiCounty
LX, 30 My Commission Expires 06-18-2030
: Commission # 12377629

 

 

 

 

 
Case 4:21-cv-00450-JM Document 10 Filed 06/08/21 Page 3 of 5

Beth Echols

From: Nicholas Bronni <nicholas.bronni@arkansasag.gov>
Sent: Wednesday, May 26, 2021 3:48 PM

To: ‘Holly Dickson‘

Ce: Beth Echols; Vincent Wagner

Subject: RE: Filing

Sorry for the delay. We accept service on behalf of the AG.

Nick

From: Holly Dickson <holly@acluarkansas.org>

Sent: Wednesday, May 26, 2021 2:22 PM

To: Nicholas Bronni <nicholas.bronni@arkansasag.gov>
Ce: echols @gill-law.com

Subject: RE: Filing

Hi Nick,

Bumping this to see if you have or will have a response for us soon today.
| suspect you’d rather us not send a process server, but we do need to hear back so I don’t have to start that process.

Thank you,

H

From: Nicholas Bronni <nicholas.bronni@arkansasag.gov>
Sent: Wednesday, May 26, 2021 8:04 AM
To: Holly Dickson <holly@acluarkansas.org>

Ce: echols@gill-law.com
Subject: RE: Filing

Holly-
| should be able to, but let me confirm and get back to you.
Nick

Nicholas J. Bronni
Solicitor General
Office of Arkansas Attorney General Leslie Rutledge

323 Center Street, Suite 200

Little Rock, Arkansas 72201

501.682.6302 | 501.682.2000
Nicholas.bronni@arkansasag.gov | ArkansasAG.gov

 
Case 4:21-cv-00450-JM Document 10 Filed 06/08/21 Page 4of 5

Beth Echols

From: Holly Dickson <holly@acluarkansas.org>
Sent: Tuesday, May 25, 2021 3:53 PM

To: nicholas.bronni@arkansasag.gov

Ce: Beth Echols

Subject: FW: Filing - summons

Attachments: Filed Summons LESLIE RUTLEDGE.pdf
Importance: High

Hi Nick,

Attached is the summons, as well. We look forward to hearing back from you very soon.
Thank you,

Holly

From: Holly Dickson <holly@acluarkansas.org>
Sent: Tuesday, May 25, 2021 3:21 PM

To: nicholas.bronni@arkansasag.gov

Cc: Beth Echols <echols@gill-law.com>
Subject: FW: Filing

Hi Nick,
Please see the attached Complaint and let us know if you will accept service on behalf of the Attorney General.

Holly Dickson
pronouns: she, her, hers

Executive Director & Legal Director

ACLU of Arkansas

904 West 2nd Street, Little Rock, AR 72201

w 501.374.2842 office m 501.993.7352 mobile
holly@acluarkansas.org
www.acluarkansas.org

Arkansas
Case 4:21-cv-00450-JM Document 10 Filed 06/08/21 Page 5of5

LEGAL and PRIVACY notice: This email is protected by federal law and is legally privileged. If you are not the intended

recipient, dissemination, distribution or copying is strictly prohibited. If you have received this in error, please
immediately notify me. Thank you
